Citation Nr: 0810380	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to January 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
San Juan, Puerto Rico, which denied the above claim.

In the Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in March 2006, the veteran appears to be 
requesting that his previously denied claim for service 
connection for a psychiatric disorder, to include as 
secondary to his service-connected peptic ulcer disease, 
status post gastrectomy with vagotomy post gastrotomy 
syndrome and malnutrition, be reopened.  The matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are applicable to the veteran's claim here on appeal.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c) (2007).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c) (2007).

The record reflects at the time of the veteran's claim for 
TDIU, service connection was in effect for peptic ulcer 
disease, status post gastrectomy with vagotomy post 
gastrotomy syndrome and malnutrition, which was rated as 60 
percent disabling, and for shell fragment wound of the 
occipital region, which was rated as noncompensable.  The 
veteran has a combined disability rating of 60 percent.

A TDIU rating is assigned where the schedular rating is less 
than total when the rating agency finds that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that there is a single service-connected disability 
ratable at 60 percent or more or there are two or more 
service-connected disabilities that have a combined rating of 
70 percent and at least one of which is rated at 40 percent 
or more.  See 38 C.F.R. § 4.16 (a) (2007).  Id.

According to 38 C.F.R. § 4.16(b), it is the established 
policy of the Department of Veterans Affairs that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section. The 
rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.

While the Board has reviewed the evidence of record, it is 
unclear to what extent the veteran's service-connected 
disabilities affect his employability, in relation to his 
non-service-connected disorders.  As such, the claim is 
remanded so that an appropriate VA examination may be 
obtained.  The veteran should also be afforded a social and 
industrial survey to assess his employment history and day-
to-day functional impairment caused by the service-connected 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the veteran a 
VA social and industrial survey to assess 
his employment history, educational 
background, and day-to-day functioning.  
The claims file should be made available 
to the examiner.  The report should 
include a full account of the veteran's 
occupational and educational history since 
service.  A written copy of the report 
should be associated with the veteran's 
claims file.

2.  The RO/AMC shall schedule the veteran 
for a VA medical examination or 
examinations, to be conducted by a 
qualified physician, to ascertain whether 
one or more of his service-connected 
disabilities (peptic ulcer disease, status 
post gastrectomy with vagotomy post 
gastrotomy syndrome and malnutrition, and 
shell fragment wound of the occipital 
region) have made the veteran incapable of 
sustaining regular substantially gainful 
employment.  In forming the opinion, the 
examiner should disregard both the age and 
the non-service-connected disabilities of 
the veteran.

3.  The RO/AMC shall readjudicate the 
veteran's claim on appeal, with 
consideration of the provisions of 
38 C.F.R. § 4.16(a) and (b).  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board. Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



